MEMORANDUM **
Rosa Melvia Mata, native and citizen of Guatemala, petitions for review of a Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying her application for asylum and withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny in part and dismiss in part the petition for review.
Substantial evidence supports the IJ’s finding that the threats Mata received were not motivated, even in part, on account of a protected ground, see Kozulin v. INS, 218 F.3d 1112, 1116-17 (9th Cir. 2000), and were not made by the government or persons the government is unable or unwilling to control, see Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005) .
Because Mata did not establish asylum eligibility, it necessarily follows that she did not satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006) .
We lack jurisdiction to review Mata’s due process challenge based on the IJ’s failure to adequately consider the threats made against her and the documentary evidence on country conditions, because she did not exhaust the issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
Mata’s contention that the BIA’s summary affirmance of the IJ’s decision violates due process is foreclosed by Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1078-79 (9th Cir.2004).
Lastly, we lack jurisdiction to review any challenge to the IJ’s denial of Mata’s CAT claim because she failed to exhaust the issue before the BIA. See Barron, 358 F.3d at 677-78.
Mata’s counsel is cautioned that her opening brief does not meet this court’s standards. See generally Fed. R.App. P. 28; 9th Cir. R. 28-2.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.